DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication filed 5/2/2022.
Claims 1-20 are pending and have been examined.

Claim Rejections - 35 USC § 112
Previous claim rejections under 35 USC 112 are withdrawn in view of Applicant’s amendments.
 
Claim Objections
Previous claim objections are withdrawn in view of Applicant’s amendments.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner' s statement of reasons for allowance:
The primary reason for allowance is because, although the prior art generally teaches clothes treating apparatus having steam spraying portion and solution spraying portion by venturi-action, as shown by Koch et al. (US 2012/0047662) and MacGregor (US 6,427,365), and it is further generally well-known to employ a variety of movable supporting positions for venturi-type solution spraying in related arts of paint spraying or misting, and arranging different orientations of solution spraying portions to gas spraying portions, as shown by Vrdoljak (US 2013/0213507), Tse (US 2015/0147473), Liao (US 6,543,705), including by gravity feed, as shown by US 2010/0252658 A1 and US 2010/0282866, the prior art of record does not teach, suggest or motivate the combination of A clothes treating apparatus, comprising: a cabinet that defines an accommodating space configured to receive clothes to be treated; a steam generator configured to generate steam; a solution storing container disposed at the accommodating space and configured to store a solution for treating the clothes; a steam spraying portion that is disposed in the accommodating space, that is coupled to the steam generator, and that is configured to spray steam; a solution spraying portion that is disposed in the accommodating space, that is coupled to the solution storing container, and that is configured to spray the solution, the solution spraying portion being spaced apart from the solution storing container and disposed vertically below the solution storing container; a movable supporting portion configured to support the steam spraying portion and the solution spraying portion, the movable supporting portion comprising: a steam spraying portion coupling portion detachably coupled to the steam spraying portion and configured to allow rotation of the steam spraying portion in the steam spraying portion coupling portion, a solution spraying portion coupling portion detachably coupled to the solution spraying portion, and a connector that connects the steam spraying portion coupling portion and the solution spraying portion coupling portion to each other; a solution pipe that connects the solution storing container to the solution spraying portion and that is configured to guide the solution in the solution storing container to the solution spraying portion by gravity; and a switching valve disposed at the solution pipe and configured to open and close at least a portion of the solution pipe, wherein the steam spraying portion has an outlet disposed adjacent to an outlet of the solution spraying portion, the steam spraying portion being configured to spray steam to control air pressure at the outlet of the solution spraying portion, wherein the steam spraying portion coupling portion comprises a first side wall that has an arc shape defined by a first end and a second end and that surrounds a portion of a circumference of the steam spraying portion, the first side wall defining a first opening configured to receive the steam spraying portion and disposed between the first end of the first side wall and the second end of the first side wall, wherein the solution spraying portion coupling portion comprises a second side wall that has an arc shape defined by a first end and a second end and that surrounds a portion of a circumference of the solution spraying portion, the second side wall defining a second opening configured to receive the solution spraying portion and disposed between the first end of the second side wall and the second end of the second side wall, wherein an arc length of the first side wall is greater than a half of a length of the circumference of the steam spraying portion, and wherein an arc length of the second side wall is greater than a half of a length of the circumference of the solution spraying portion, in the context of claim 1.  The benefit of Applicant’s claimed inventive feature is simultaneous delivery of steam and atomizing of solution by the negative pressure (venturi-effect) of the steam flow.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711


/KEVIN G LEE/
Examiner, Art Unit 1711


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711